UNITED STATES COURT OF APPEALS
                     FOR THE FIRTH CIRCUIT



                            No. 01-50452




                          TERENCE GREGORY,

                                               Plaintiff-Appellant,


                               VERSUS


  TEXAS YOUTH COMMISSION; GIDDINGS STATE SCHOOL; STAN DEGEROLAMI,
     Superintendent, in his official capacity and individually;
ANTHONY KING, Residential Dorm Director, in his official capacity
 and individually; CAROL CARMEAN, Director of Human Resources, in
     her official capacity and individually; DAVE DAVIS, JCO-IV
    Supervisor, in his official capacity and individually; LINDA
                  SMITH, Assistant Superintendent,

                                              Defendants-Appellees.




           Appeal from the United States District Court
                 for the Western District of Texas
                            (99-CV-317)

                           June 28, 2002



Before DUHE’, BARKSDALE, and DENNIS, Circuit Judges.

DUHÉ, Circuit Judge:1

      Terence Gregory (“Gregory”) appeals the district court’s grant


  1
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
of summary judgment on his retaliation claims and the grant of

qualified immunity to the individual defendants. Because Gregory

neither made      a     prima    facie      case    of   retaliation    nor    overcame

qualified immunity, we AFFIRM.

                       FACTUAL AND PROCEDURAL BACKGROUND

       The Texas Youth Commission (“TYC”) is a state agency that

administers the juvenile incarceration and rehabilitation system

for the State of Texas. Giddings State School (“Giddings”) is

administered by TYC, and houses juvenile offenders. Giddings hired

Gregory as a full-time Youth Activity Supervisor I (“YAS I”) in

1981. By 1992, Gregory had become a YAS IV, a supervisory position.

Gregory     applied     for     the   YAS    IV    position     three   times   before

receiving the promotion, and filed discrimination charges for being

passed over the first two times.

       At all times relevant to this lawsuit, Stan DeGerolami was

Assistant Superintendent and Superintendent of Giddings. From 1996

to    2000,    Lynda    Smith     served      as    Assistant    Superintendent      at

Giddings. From 1994 to 1999, Anthony King (“King”) was Director of

Residential Life at Giddings, and Gregory’s immediate supervisor.

At all times relevant to this lawsuit, Carol Carmean (“Carmean”)

was the Administrator of Human Resources at Giddings, responsible

for processing all personnel actions and administering employees’

pay   and     benefits.    In    1997,      David    Davis    served    as    Gregory’s

immediate supervisor.

       Charges of sexual harassment were brought against Gregory,

                                             2
which   he   alleges   were   trumped   up   by   King   and   Carmean.   The

investigator concluded that Gregory did not engage in sexual

harassment, but the TYC legal department nonetheless recommended

Gregory’s employment be terminated because there was evidence that

he engaged in a consensual romantic relationship with a subordinate

and that he mistreated his staff. Gregory was instead demoted and

placed on probation. He filed a grievance, and the grievance

committee upheld his demotion.

     Gregory then filed discrimination and retaliation charges.

After this, he consistently received written reprimands for failing

to report to work, leaving work without ensuring adequate coverage,

and giving students money in violation of TYC policy. Gregory also

claims he was denied leave without justification and was denied the

opportunity to apply for a promotion.

     In 2000, Gregory was considered for a promotion and was not

selected. After he filed a grievance, TYC administrators reviewed

the selection process and agreed it was flawed. The selection was

redone, and Gregory received the promotion.

     Gregory filed (in relevant part) a complaint alleging race

discrimination, retaliation and denial of due process under Title

VII, Section 1981, and Section 1983. The case was referred, after

consent of all parties, to a Magistrate Judge for disposition. The

defendants moved for summary judgment on all claims, and the

Magistrate Judge granted summary judgment on all claims except

Gregory’s Title VII race discrimination claim based on his 1996

                                    3
demotion. After a jury trial on the remaining race discrimination

claim, a verdict was returned for the defendants. The Magistrate

Judge entered judgment and awarded costs to the defendants. At

issue in this timely appeal are only the grant of summary judgment

on Gregory’s retaliation claim, and the grant of qualified immunity

to the individual defendants.

                                DISCUSSION

I.    Standard of Review

      This court reviews de novo a grant of summary judgment. Walker

v. Thompson, 214 F.3d 615, 624 (5th Cir. 2000). Summary judgment is

appropriate    “if    the     pleadings,      depositions,   answers     to

interrogatories,     and    admissions   on   file,   together   with   the

affidavits, if any, show that there is no genuine issue as to any

material fact and that the moving party is entitled to a judgment

as a matter of law.” Fed. R. Civ. P. 56(c). Doubts are to be

resolved in favor of the non-moving party, and any reasonable

inferences are to be drawn in favor of that party. Burch v.

Nagodoches, 174 F.3d 615, 619 (5th Cir. 1999).

II.   Retaliation

      To survive summary judgment in a Title VII retaliation claim,

a plaintiff must first establish a prima facie case of retaliation.

McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802, 93 S.Ct. 1817,

1824, 36 L. Ed.2d 668 (1973). A prima facie case of retaliation

exists if the plaintiff shows (1) that he participated in activity

protected by Title VII; (2) that he suffered an adverse employment

                                    4
action; and     (3)      that    a   causal    connection       exists between      the

protected activity and the adverse employment action. Messer v.

Meno, 130 F.3d 130, 140 (5th Cir. 1997). Adverse employment actions

are ultimate employment decisions, such as “hiring, granting leave,

discharging, promoting, and compensating.” Mattern v. Eastman Kodak

Co., 104 F.3d 702, 707 (5th Cir. 1997). Actions not considered

“ultimate” are not compensable because they lack consequence. Id.

at 708.

     Because we agree with the Magistrate Judge that Gregory failed

to show that he suffered an adverse employment action, we need not

discuss the remainder of the legal standard for a retaliation

claim.    Discussion      of    Gregory’s      failure    to    allege     an   adverse

employment action follows.

     A.     Denial of Promotion

     Denial    of     promotion      and   merit       increases    can    be   adverse

employment    actions      redressable         under    Title   VII,   if   plaintiff

presents evidence that he would have received a promotion or merit

increase but for the retaliation. Seaman v. CSPH, Inc., 179 F.3d

297, 301 (5th Cir. 1999). In other words, there must be evidence

that the decisions had an ultimate effect.                  Gregory failed to set

forth any such evidence.

     B.     Demotion

     Demotion       is   an     adverse    employment      action    for    Title   VII

retaliation purposes. Evans v. Houston, 246 F.3d 344, 351 (5th Cir.

2001). However, Gregory failed to even argue his demotion was

                                           5
retaliatory until after summary judgment was granted against him.

Until he filed his Motion for Reconsideration of Summary Judgment,

he argued he was demoted because of racial discrimination. Even

when   he   claimed   after   summary   judgment   that   demotion   was   a

retaliatory adverse employment action, he failed to introduce any

supporting evidence. Without any timely pleading or evidence of

demotion as a retaliatory adverse employment action, the district

court had no choice but to grant summary judgment. See Wallace v.

Texas Tech Univ., 80 F.3d 1042, 1052 (5th Cir. 1996).

       C.   Written Reprimands

       We have consistently held that reprimands do not constitute

adverse employment actions for Title VII retaliation purposes.

Mattern, 140 F.3d at 707-08; Messer, 130 F.3d at 140. However,

Gregory argues that his written reprimands precluded him from

consideration for promotions and merit increases under TYC policy,

and therefore had a direct effect on ultimate employment decisions.

As such, he argues they are actionable adverse employment actions.

       In Dollis v. Rubin, 77 F.3d 777 (5th Cir. 1995), we considered

a similar argument. The plaintiff there argued that denial of a

“desk audit” had restricted her opportunities for promotion. Id. at

779. We held that because the denial of a desk audit had only a

tangential effect on plaintiff’s upward mobility by removing her

from consideration for a promotion, and not an ultimate effect such

as causing her to lose her job, it was not actionable under Title



                                    6
VII. Id. at 782.

      Gregory’s argument is substantially the same as Dollis’. He

seeks to raise mediate employment decisions to ultimate status

based on their effect on pay raise and promotional opportunities.

However, our holding in Dollis demonstrates our reluctance to

extend Title VII coverage that far. The written reprimands did not

cause Gregory to lose his job, just as the denial of a desk audit

did not have an ultimate effect on Dollis. In any event, Gregory

has not shown an instance where he was otherwise entitled to a

promotion but for having a reprimand on file.

      D.      Denial of Leave

      Denial of leave can be an adverse employment action for

purposes     of    Title   VII   retaliation    claims,    if    the       denial   is

substantial. Mota v. University of Texas Houston Health Sci. Ctr.,

261 F.3d 512 (5th Cir. 2001). In Mota, we addressed the denial of

six months of paid leave for health reasons, which resulted in a

loss of the position. Id. at 521-22.

      Here, Gregory’s alleged denials of leave constitute a much

smaller limitation. He was not denied the credit of his annual

vacation leave balance, he was merely restricted in the use of that

leave   on    a    day-by-day    basis.   Moreover,   he   did       not    lose    his

position, which would be an ultimate effect. His denial of leave is

a   minimal       restriction    that   does   not   amount     to    an    ultimate

employment decision.

III. Qualified Immunity

                                          7
     Qualified     immunity   protects    a   state    official     from    civil

liability for damages based upon the performance of discretionary

functions, “unless at the time and under the circumstances of the

challenged circumstances of the challenged conduct all reasonable

officials would have realized that it was proscribed by the federal

law on which the suit is founded.” Pierce v. Smith, 117 F.3d 866,

871 (5th Cir. 1997). Qualified immunity is an “entitlement not to

stand trial or face the other burdens of litigation,” Mitchell v.

Forsyth, 472 U.S. 511, 526, 105 S.Ct. 2806, 2815, 86 L. Ed.2d 411

(1985), with its purpose being to “avoid excessive disruption of

government and permit the resolution of many insubstantial claims

in summary judgment.” Harlow v. Fitzgerald, 457 U.S. 800, 818, 102

S.Ct. 2727, 2738, 73 L. Ed. 2d 396 (1982).

     The threshold question in a qualified immunity analysis is

whether the facts alleged show the individual’s conduct violated a

constitutional right. Saucier v. Katz, 121 S.Ct. 2151, 2156, 150 L.

Ed.2d 272 (2001). Because we find the answer to that question is

no, we need not address the remainder of the qualified immunity

test.

     Gregory claims that he was deprived of a liberty interest when

he was demoted. In order to establish a liberty interest that

implicates   the    Fourteenth     Amendment,    the    challenged        adverse

employment   action   must    be   essentially    a    loss    of   employment.

Schultea v. Wood, 27 F.3d 1112, 1117-18 (5th Cir. 1994). For this

reason,   transfers     and    one-step       demotions       do    not    invoke

                                      8
constitutional protections. Moore v. Otero, 557 F.2d 435, 437-38

(5th    Cir.   1977)   (transfer);   Schultea,    27   F.3d    at     1117-18

(demotion).

       Because Gregory failed to plead a constitutionally cognizable

liberty    interest,   the   defendants   are    entitled     to    qualified

immunity. Yates v. Stalder, 217 F.3d 332, 334 (5th Cir. 2000).

                               CONCLUSION

       For the foregoing reasons, we find that Gregory did not make

a prima facie case of retaliation, nor did he overcome qualified

immunity, and we therefore AFFIRM.




                                     9